Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Action is responsive to applicant’s Request for Continuing Examination filed 8/24/2022.  Claims 1 and 3-7 are pending and rejected. 

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/JP2017/002384 filed 1/24/2017 is acknowledged.

Claim Objections
	Applicant’s negative claim limitation creates ambiguity in “determining the accelerator operation amount is not in a partial-state equivalent” (cl1 L 11; cl7L12) as to whether applicant is claiming a check for a state that includes both full and zero throttle or merely a check that includes either of full or zero throttle.   The remaining claims inherit the objection from the base claims.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (8078348) in view of Fujikawa (US20100326402) wherein Saitoh et al. teaches
(Re: CL1) A control method for an electric vehicle that is provided with a motor (c9L4-20 –ev with motor; #2) that gives braking force or driving force to the vehicle in accordance with an accelerator operation amount (c10L25-44-accelerator pedal, c11L5-19);
Controls the braking force when the accelerator operation amount is smaller than a given value (c11L5-19-controls target torque including braking for low accelerator),
Controls the braking force when the accelerator operation amount is smaller than a given value (c11L5-19-cotrols target torque including braking for low accelerator),
and controls the driving force when the accelerator operation amount is the given value or larger, the control method comprising (c3L52-62; c15L30-47-control method):
estimating disturbance torque that acts on the motor as a resistance component relating to a gradient (c4L7-15-adlust net torque with a correction by reducing regenerative torque; c13L30-47-estimates gradient to adjust acceleration-torque; c13L48-57-adjusts torque-acceleration premised on gradient);
executing correction by which the braking force or the driving force is increased and decreased based on an estimated value of the disturbance torque so that a speed of the vehicle is maintained regardless of a road gradient when the accelerator operation amount is constant by cancelling the resistance (c13 L58-c14L17-adjusts correction based on disturbance torque which varies based on gradient, determines speed based on accelerator pedal manipulation; c4L7-19-corrects regeneration based on grade; c16L58-67; restrains change in speed due to change in slope- C2L15-20) ;
equivalent, wherein the partial state equivalent is a state where the electric vehicle is traveling at a constant speed without acceleration or deceleration (c1 L66-39 - “ The electric vehicle also includes: a basic target torque determiner which determines, on the basis of an operational state of an accelerator pedal, a basic target torque, which is a basic target torque of the electric motor “-amount of pedal depression determines whether vehicle generates acceleration; c10L25-44-“ In this case, the accelerator (gas) pedal sensor 13 detects the amount of depression on the accelerator (gas) pedal (not shown) of the vehicle 1 (hereinafter referred to as "the accelerator (gas) pedal manipulated variable"), “and outputs the detection value to the vehicle control unit 5 as the detection data on the operational state of the accelerator (gas) pedal.”);
and reducing an amount of the correction (step 25 to step29 fig 4-reduces correction with increased accelerator pedal; c13L58-c14L17-adjusts correction based on accelerator) when the accelerator operation amount is smaller than the partial-state equivalent on an uphill road (c24L59-25.4-with change from down to up correction (neg) decrease; c23L30-35; c16L23-34-if target relative grade increases correction (which is negative in reference) decreases meaning acceleration is increasing c24L5-23-- as slope approaches zero acceleration amount approaches accelerator target-similarly less negative downhill slopes; c21L31-52- acceleration increases with increasing gradient;c1L66-7.1).
Saitoh et al. suggests:
and determining the accelerator operation amount is not in a partial-state equivalent (c11 L5-19-values of gas pedal which includes the magnitude of a partial state which suggests detecting the absence of a partial state (c22L52-60-determines if in off state; fig. 4 goes from step 25 to 26 , else partial or full goes to step 29; c10L25-32-amount of accelerator pedal).
Fujikawa teaches what Saitoh et al. suggests but might lack of:
and determining the accelerator operation amount is not in a partial-state equivalent (¶21,¶22- establishes partial accelerator vehicle velocity targets , ¶40-adjusts torque for constant speed in view of inclination; fig. 3 -reads pedal to 0 degree to full throttle). 
It would have been obvious at the effective time of the invention for Saitoh et al. to determine whether there is a partial acceleration state to establish whether to maintain a constant speed in view of accelerator position rather than avert running at constant speeds reducing to idle or operating vehicle at full capacity as at full throttle as taught by Fujikwa.

Saitoh et al.  teaches:
(Re: CL 3) wherein a reduction rate of the correction amount on a downhill road is increased as the accelerator operation amount becomes larger (Fig. 4 step 24 increasing correction on downgrade; c11L5-19- determination based on accelerator pedal manipulate amount.).

(Re: CL 7) A control device (#5, c10L25-44)for an electric vehicle that is provided with a motor( #2) that gives braking force or driving force to the vehicle in accordance with an accelerator operation amount (c1L66-39 -“ The electric vehicle also includes: a basic target torque determiner which determines, on the basis of an operational state of an accelerator pedal, a basic target torque, which is a basic target torque of the electric motor “-amount of pedal depression determines whether vehicle generates acceleration; c10L25-44-“ In this case, the accelerator (gas) pedal sensor 13 detects the amount of depression on the accelerator (gas) pedal (not shown) of the vehicle 1 (hereinafter referred to as "the accelerator (gas) pedal manipulated variable"), “and outputs the detection value to the vehicle control unit 5 as the detection data on the operational state of the accelerator (gas) pedal.”), and a controller (c9L4-24, #6) that controls the braking force when the accelerator operation amount is smaller than a given value, and controls the driving force when the accelerator operation amount is the given value or larger (c3L17-24; c3L52-62; c13L30-47-target from accelerator determines drive acceleration): 
wherein the controller: estimates disturbance torque that acts on the motor as a resistance component relating to a gradient (c4L7-15-adjusts regeneration torque as a function of grade; c13L30-47-gradient estimate determines target acceleration and in turn torque; c13L48-57-gradient estimate determines target acceleration and in turn torque); 
executes correction by which the braking force or the driving force is increased and decreased based on an estimated value of the disturbance torque so that a speed of the vehicle is maintained regardless of a road gradient when the accelerator operation amount is constant by cancelling the resistance (c13 L58-c14L17-adjusts correction based on disturbance torque which varies based on gradient, determines speed based on accelerator pedal manipulation); c4L7-19-corrects regeneration based on grade; c16L58-67; restrains change in speed due to change in slope- C2L15-20);
determines whether or not the accelerator operation amount is larger than a partial-state equivalent (c11L5-19-values of gas pedal); 
determines  the accelerator operation amount is not in a partial- state equivalent, wherein the partial state equivalent is a state where the electric vehicle is traveling at a constant speed without acceleration or deceleration (c1L66-39 - “ The electric vehicle also includes: a basic target torque determiner which determines, on the basis of an operational state of an accelerator pedal, a basic target torque, which is a basic target torque of the electric motor “-amount of pedal depression determines whether vehicle generates acceleration; c10L25-44-“ In this case, the accelerator (gas) pedal sensor 13 detects the amount of depression on the accelerator (gas) pedal (not shown) of the vehicle 1 (hereinafter referred to as "the accelerator (gas) pedal manipulated variable"), “and outputs the detection value to the vehicle control unit 5 as the detection data on the operational state of the accelerator (gas) pedal.”); and reducing an amount of the  correction (step 25 to step29 fig 4-reduces correction with increased accelerator pedal; c13L58-c14L17-adjust correction based on accelerator) when the accelerator operation amount is smaller than the partial-state equivalent on an uphill road (c24L59-c25L4-with change from down to up correction (neg) decrease; .c23L30-35; c16L23-34-if target relative grade increases correction (which is negative in reference) decreases meaning acceleration is increasing; c24L5-23-- as slope approaches zero acceleration amount approaches accelerator target)-similarly less negative downhill slopes-; c21L31-52- acceleration increases with increasing gradient; c1L66-c7L18);
Saitoh et al suggests: 
determines whether or not the accelerator operation amount is larger than in a partial- state equivalent (c11 L5-19-values of gas pedal which includes the magnitude of a partial state which is detecting the absence of a partial state; c21L31-52- when the brake and accelerator pedal are off; fig5 step 265-26 accel pedal off state; -c24L5-23--accel and brake off ;  cl1-accel ped off ;c22L52-60-determines if in off state  ; fig. 4 goes from step 25 to 26 , else partial or full goes to step 29 c10L25-32-amount of accelerator pedal).
Fujikawa teaches what Saitoh et al. suggests but might lack of:
and determining the accelerator operation amount is not in a partial-state equivalent (¶21,¶22- establishes partial accelerator vehicle velocity targets , ¶40-adjusts torque for constant speed in view of inclination; fig. 3 -reads pedal to 0 degree). 24 – waveforms for fully closed and fully open)
It would have been obvious at the effective time of the invention for Saitoh et al. to determine whether there is a partial acceleration state to establish whether to maintain a constant speed in view of accelerator position rather than avert running at constant speeds with changing grades as taught by Fujikwa.
It would have been obvious at the effective time of the invention for Saitoh et al. to determine whether there is a partial acceleration state to establish whether to maintain a constant speed with changing grades in view of accelerator position rather than avert running at constant speeds or operating vehicle at full capacity as at full throttle as taught by Fujikwa.  
Saitoh et al. teaches determining whether the accelerator is in the off state or at least partial accelerator state.  It also teaches quantifying the magnitude of the accelerator positionAsit teaches quantifying the magnitude of the accelerator position it would appear to also distinguish whether the accelerator is in a full or partial position state, or at minimum would appear to anticipate or at least obviate the line between partial and full accelerator position.  However, difference is being given to applications argument that Saitoh et al. might merely suggest and not expressly teach the bright line test between full and partial accelerator position and indicate the anticipatory rejection is overcome and bring in Fujikawa which explicitly teaches that distinction that might be merely suggested by Saitoh et al.. 

6.	Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (8078348) in view of Fujikaw (US20100326402) in further view of Sawada et al. (US2016/0347202)wherein Saitoh et al. in view of in view of Fujikaw teaches the elements previously discussed and Sawada et al. teaches what Saitoh et al. lacks of:
(Re: CL 4) wherein a reduction rate of the correction amount on an uphill road is increased as the accelerator operation amount becomes smaller (¶54-57, fig. 7- motor torque target increases with more pedal opening; ¶97- torque correction set to zero during deceleration which is consistent with lower accelerator pedal operation; ¶50-¶53; ¶36-sets torque target on the basis of accelerator opening).
It would have been obvious at the time of the effective filing of the invention for Saitoh et al. to increase amount of correction reduction with a smaller accelerator pedal to assist in compensating for uphill grade with more torque to motor to compensate for constant speed whilst climbing as taught by Sawada et al..

Sawada et al. teaches what Saitoh et al. lacks of:
(Re: CL 5) wherein the reduction rate of the correction amount on a downhill road and the reduction rate of the correction amount on an uphill road are set so as to be different from each other (fig. 7 –gradient correction torque vs grade; ¶ 51-kup; kdown ¶ 50-53 ; #601 uphill vs #602 downhill).
It would have been obvious at the time of the effective filing of the invention for Saitoh et al. to select a disturbance torque is estimated as a positive value on an uphill road and as a negative value on a downhill road can provide a opportunity to reduce torque whilst converting potential energy to connecting energy and in turn regenerative braking electrical energy and an uphill road will require more net motor torque in converting motor based electrical to kinetic to potential energy than in creating energy vs. while going downhill as taught by Sawada et al..

Saitoh et al. teaches: 
(Re: CL 6) wherein the correction amount is 0 when the accelerator operation amount is larger than the partial-state equivalent on a downhill road, (increases net torque as accelerator is pushed, reducing throttle reduces net drive torque increases regen when operator reduces throttle; D95-step 25 to step 29 v. step 25 to step 29 fig 4).
Sawada et al. teaches what Saitoh et al. lacks of:
 and when the accelerator operation amount is smaller than the partial-state equivalent on an uphill road (¶121-122- correction calculated from product of disturbance torque estimated gain and kup.; ¶94-96-& fig.12(a) - between t3 and t4- disturbance torque estimated gain crosses zero while in uphill deceleration, so product calculation multiplier is zero which is multiplied by kup resulting in zero correction component; ¶50-53; ¶36-sets torque target on the basis of accelerator opening;).
It would have been obvious at the time of the effective filing of the invention for Saitoh et al. to minimize torque correction at minimal or low pedal position during a climb to assist in slowing the vehicle to target speed as taught by Sawada et al..

Response to Amendments/Arguments
	Applicant’s arguments on the claim objection was; unpersuasive in overcoming the claim objection.  Applicant’s arguments related to the negative claim limitation sounds as if applicant were viewing this as a 112(a) issue. This is not a 112 (a) matter.  In a 9/15/interview, applicant’s representative suggested dropping the word not if that would overcome the objection. 
Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejections.  
Saitoh et al. teaches the new element at c4L 7-19; c15 L 58-67. Tertiary reference 1449 
Saitoh et al. teaches the new element: a speed of the vehicle is maintained regardless of a road gradient when the accelerator operation amount is constant by cancelling the resistance (c13 L58-c14L17-adjusts correction based on disturbance torque which varies based on gradient, determines speed based on accelerator pedal manipulation3; c4L7-19-corrects regeneration based on grade; c16L58-67; restrains change in speed due to change in slope- C2L15-20).  The Sawada et al. reference that was used on claims 4-6 also teaches this at ¶37, Fig. 7; ¶55, ¶57.   These references maintain constant speed with the speed set by the pedals -accelerator and brake. 
	Applicant argues his invention only selects speed on the basis of accelerator pedal position in contrast to the Satoh et al. reference which also uses the brake pedal as well as the accelerator pedal. That Saitoh et al. teaches more than applicant does not take away from what it discloses.  If no driver brake pedal is applied by the driver, it is still operating the way applicant claims.

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655